


Exhibit 10.1.6


[Strategic Energy, LLC Logo]






EXECUTIVE COMMITTEE
LONG-TERM INCENTIVE PLAN
January 1, 2007


OBJECTIVE
The Strategic Energy LLC (SE) Long Term Incentive Plan (Plan) is designed to
reward sustained value creation by providing competitive incentives for the
achievement of long-term financial and operational performance goals.  By
providing market-competitive target awards, the plan supports the attraction and
retention of talent critical to achieving SE’s strategic business objectives.


Eligible participants include executives as approved by the Compensation and
development Committee (Committee) of the Board of Directors.


TARGET AWARDS
Award levels will be approved by the CEO and set forth as a percentage of the
participant’s base salary at target.  The percentage will vary based upon
organizational responsibilities and market-compilation based upon industry
data.  Awards will be paid based upon performance.  The annual target award
percentage of base salary is stated in the participant’s original offer or
information change letter.  The target award will be granted 50% in performance
shares and 50% in cash.  The number of performance shares will be determined at
the date of the grant based upon the GPE stock price.  Dividends will accrue
quarterly on the performance shares and will be paid at the end of the
performance period in accordance with the number of performance shares earned,
if any.


PERFORMANCE GOALS
The award payout under the Plan will be determined by the proposed goals in the
attached Appendix I.  Performance at target will produce 100% of award and the
level of such award can be increased or decreased (pro-rated) based upon
performance.  The maximum award is 300% of target value.  Example:  If, in the
plan period, one of four components gets to the 300% cumulative target, then
300% is paid on that one component.  If the other three components come in at
target, then those three components pay out at 100% and the one component at
300%.


Total shareholder return is compared to an industry peer group of the Edison
Electric Institute (EEI) index of electric companies, during a three-year
measurement period.  At the end of the three-year measurement period, GPE will
assess its total shareholder return compared to the EEI index.  Depending upon
how GPE ranks, the payout percentages will be determined in accordance with the
schedule indicated.  There will not be any payout for a negative return over the
three-year performance period.


Performance criteria are fixed for the duration of the three-year period and
will only be changed upon the approval of the Committee.
 
Page  1 of  3          
        Confidential & Proprietary   


 
 

--------------------------------------------------------------------------------

 
PLAN GUIDELINES
1.  
It is anticipated a new three-year plan will be instituted each year, with
applicable payouts in the first quarter of the year following the conclusion of
each three-year plan.

2.  
For calculation purposes, base salaries effective January 1st of the year of
grant will be applied.

3.  
The award percentage of base salary is stated in the participant’s original
offer or information change letter.

4.  
You must be on active payroll at the time of disbursement to be eligible for
payment.

5.  
The 50% cash incentive will be in cash, less applicable taxes and withholdings.

6.  
Following the end of the performance period, performance shares, as determined
by the performance against the performance criteria at the end of the period,
will be paid in shares of GPE common stock as determined by the Great Plains
Energy Compensation and Development Committee.  Dividend equivalent units over
the performance period will be figured on the final number of shares earned and
will be paid in cash.  Approved awards will be paid to each participant as soon
as practicable after the end of the performance period and after the Committee
has certified the performance against the performance criteria.  The Company
will be authorized to withhold the amount of withholding taxes due in respect of
an award or payment and to take other actions as may be necessary in the opinion
of the company to satisfy all obligations for the payment of taxes.  

7.  
Any eligible participant hired on or after July 1 of a plan year will be
eligible for participation in the following year’s three-year plan.

8.  
For calculation purposes, each goal will have a maximum percentage payout as
identified up to 300%.  Achievement of any goal below the minimum percentage
will receive 0% payout.  Any goal attainment between the established minimum and
maximum percentage payout will be pro-rated between each threshold.

    7.
The goals established for the plan period are fixed for the duration of the
period and will only be changed by the Committee.

    8.
The Committee has the exclusive right to modify, change, or alter this Plan at
any time.  This Plan will not be construed as an employment contract.





 



      
        Page  2 of  3    
      
        Confidential & Proprietary      
    
 
 

--------------------------------------------------------------------------------

 



[Strategic Energy, LLC Logo]








LONG-TERM INCENTIVE OBJECTIVES - 2007
APPENDIX I




 
Goal
 
 
% Allocation
 
 
Measures
 
 
Payout %
 
Cumulative pre-tax net income
($ millions)
 
 
 
25%
 
(1)
(1)
(1)
(1)
 
 
50%
100%
200%
300%
 
 
 
Return on Invested Capital
 
 
 
 
25%
 
(1)
(1)
(1)
(1)
 
50%
100%
200%
300%
 
 
 
Total Shareholder Return
 
 
25%
 
35th percentile
50th percentile
65th percentile
81st percentile
 
50%
100%
150%
200%
 
 
 
MWhs under management by
December 31, 2009 ($ millions)
 
 
 
25%
 
(1)
(1)
(1)
(1)
 
50%
100%
200%
300%



(1)  Confidential information


As amended April 30, 2007.



      
        Page 3 of 3 
      
        Confidential & Proprietary      
      
        
      
    
 
 

--------------------------------------------------------------------------------

 
